Case 0:19-cv-62670-CMA Document 9 Entered on FLSD Docket 10/31/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         IN ADMIRALTY

                                  CASE NO.: 19-cv-62670-CMA

 KEVIN TURNER AND ALICE LAWAETZ,

                Plaintiffs,
 vs.

 ONE 2020 74-FOOT SUNSEEKER SPORT
 YACHT, Hull No. XSK07214H920,
 her engines, tackle, equipment, furniture,
 auxiliary vessels or tenders, appurtenances,
 and necessaries, in rem,

             Defendant.
 ______________________________________/

              MOTION FOR APPOINTMENT OF SUBSTITUTE CUSTODIAN

        Pursuant to Local Admiralty Rule E(10)(c), Plaintiffs, KEVIN TURNER AND ALICE

 LAWAETZ, by and through their undersigned attorneys, and fie this Motion to appoint National

 Maritime Services as the Substitute Custodian and state as follows:

        1.      On October 25, 2019, Plaintiffs initiated the above-styled action against the ONE

 2020 74-FOOT SUNSEEKER SPORT YACHT, Hull No. XSK07214H920, her boats, tackle,

 apparel, furniture and furnishings, equipment, engines and appurtenances (hereinafter, the”Vessel”).

        2.      On October 31, 2019, the Plaintiffs have filed a Motion for the Clerk of the District

 Court to issue a Warrant of Arrest against the Vessel directing the U. S. Marshal to take custody of

 the Vessel, and to retain custody of the Vessel pending further order of this Court.

        3.      Subsequent to the issuance of the Warrant of Arrest, the Marshal will take steps to

 immediately seize the Vessel. Thereafter, continual custody of the Marshal will require the services
Case 0:19-cv-62670-CMA Document 9 Entered on FLSD Docket 10/31/2019 Page 2 of 4



                                                                             CASE NO.: 19-cv-62670
                                                                                            Page 2

 of at least one custodian at a cost of at least $500.00 per day, which does not include the cost of

 storing the 74-ft Vessel or the cost of liability insurance while the Vessel is under arrest. The

 Marshal simply does not have the facilities or personnel to keep and safeguard the Vessel on a cost

 effective basis and, based on counsel’s experience in the Southern District of Florida, the Marshal

 will not act as a caretaker in a civil action.

         4.      The Vessel is currently located within the waters of the United States and within the

 Southern District of Florida. The Substitute Custodian’s facility located in Broward County Florida

 is a well known, and reputable company that provides services for such large vessels. National

 Maritime Services (the proposed Substitute Custodian) has adequate personnel, experience and

 adequate facilities for the dockage, care, maintenance and security of the vessel.

         5.      Subject to the approval of the Court, the Substitute Custodian is prepared to move

 the Vessel and have the Vessel towed to its facility and provide security, wharfage, and routine

 services for the safekeeping of the Vessel at a cost substantially less than that presently required by

 the Marshal and as set forth in the Affidavit of Substitute Custodian filed contemporaneously

 herewith. The Substitute Custodian has also agreed to continue to provide these services pending

 further order of this Court in accordance with proposed storage rates attached to the proposed

 Substitute Custodian’s Affidavit as “Exhibit A” thereto.

         6.      The Substitute Custodian has adequate facilities for the care, maintenance and

 security of the Vessel. In discharging its obligation to care for, maintain and secure the Vessel, the

 Substitute Custodian shall comply with all orders of the Captain of the Port, United States Coast

 Guard, including but not limited to, and order to move the Vessel; and any applicable federal, state
Case 0:19-cv-62670-CMA Document 9 Entered on FLSD Docket 10/31/2019 Page 3 of 4



                                                                             CASE NO.: 19-cv-62670
                                                                                            Page 3

 and local laws, regulations and requirements pertaining to Vessel and port safety. The proposed

 Substitute Custodian shall advise the Court, the parties to the action, and the United States Marshal,

 of any movement of the Vessel pursuant to an order of the Captain of the Port, within twenty-four

 (24) hours of such Vessel movement.

        7.      Concurrent with the Motion for Appointment of the Substitute Custodian, Plaintiffs

 and the Substitute Custodian have executed and are filing a Consent and Indemnification Agreement

 in accordance with Local Admiralty Rule E(10)(c)(ii), which agreement is being filed

 contemporaneously with this motion.

        8.      A copy of the text of the proposed Order Appointing Substitute Custodian is attached

 hereto, and will be submitted to the Court in Word format via email in accordance with Local

 CM/ECF Rule 3I(6).

        WHEREFORE, in accordance with the representation set forth in this motion, and in light

 of the Consent and Indemnification Agreement filed contemporaneously with this Motion, as noted

 in paragraph 7 above, the Plaintiff requests this Court to enter an order appointing National

 Maritime Services., as the Substitute Custodian for the Defendant Vessel.

        DATED at Ft. Lauderdale, Broward County, Florida this31st day of October, 2019,




                                  CERTIFICATE OF SERVICE

          IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was served via
 transmission of Notice of Electronic Filing generated by CM/ECF this31st day of October, 2019,
 to all counsel of record.
Case 0:19-cv-62670-CMA Document 9 Entered on FLSD Docket 10/31/2019 Page 4 of 4



                                                              CASE NO.: 19-cv-62670
                                                                             Page 4

                                    Respectfully submitted,

                                    Blair Brogan, Esq.
                                    Michael R. Karcher, Esq.
                                    ROBERT ALLEN LAW
                                    The Four Seasons Office Tower
                                    1441 Brickell Avenue, Suite 1400
                                    Miami, FL 33131
                                    Tel: 305-372-3300
                                    Fax: 305-379-7018
                                    E-mail: mrk@ukandk.com
                                             bbrogan@robertallenlaw.com
                                             litigation@robertallenlaw.com

                                    By: /s/ Michael R. Karcher
                                        Fla. Bar No.: 516287
                                        Blair Brogan
                                        Fla. Bar No. 95029
